Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Evidence presented by Applicant is persuasive; restriction requirement filed October 7, 2022 is withdrawn.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0131593, filed on October 31, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0137092, filed on October 31, 2019.

Claim Interpretation
	Regarding the use of the term “facing”, located in claims 1, 7, and 9, this term is interpreted to indicate direct adjacency between two components, rather than an expression of directional orientation. For example, in claim 1 where the first electrolyte layer is facing a negative electrode, the use of the term “facing” is interpreted to indicate that the first electrolyte layer is directly in contact with the negative electrode.
Regarding the use of the phrase “formed on” in Claim 7 and Claim 9, it is interpreted to have the same meaning in this context as the statement “present on” located in Claim 6, which Claim 7 depends on and Claim 8, which depends on Claim 7. This interpretation serves the purpose of maintaining a consistent structural relationship between the components at different levels of the claim limitation hierarchy, and is applied because the applicant amended all other instances of the phrase “formed on” to “present on” in the other claims of the instant application. Accordingly, it is recommended that an amendment that achieves a similar effect be made in the phrasing of Claim 7 and Claim 9.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “Electrolyte” in claim 1 is used by the claim to mean “An electrolyte and a negative electrode,” while the accepted meaning is “An electrolyte.” The term is indefinite because the specification does not clearly redefine the term.
Accordingly, if the applicant wishes to overcome this rejection, they can do so through amending the preamble of the claim to be directed towards a battery, or an electrode/electrolyte assembly, or some other structure that comprises both electrodes and electrolytes. Alternatively, the applicant could amend the body of the claim to be directed towards a first electrolyte layer that could be configured or used to face a negative electrode.
Claims 1-11 thereby are rejected on these grounds due to containing or depending on this limitation of claim 1, without providing a resolution of this indefiniteness.


	Regarding Claim 3, the difference in ion conductivity of the first electrolyte layer and the second electrolyte layer is between 2 and 104 times. This claim fails to distinctly claim the subject matter which the applicant regards as the invention, as it does not disclose which conductivity, the first electrolyte layer’s or the second electrolyte layer’s, the multiplier range of 2 to 104 should be applied to. If the multiplier range is applied to the first electrolyte layer’s conductivity, the claimed conductivity bounds will differ from the instance where the multiplier range is applied to the second electrolyte layer’s conductivity. Accordingly, this claim is indefinite.
	To overcome this objection, a potential revision to the claim is the use of the language “ The electrolyte according to claim 1, wherein a difference in ion conductivity between the first electrolyte layer and the second electrolyte layer is 2 to 104 times the conductivity of the X electrolyte layer”, where X is replaced with “first” or “second”, depending on the applicant’s desired scope.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 10, 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko (WO 2017/074116 A1, with equivalent US PGPUB 20180159169 A1 used for paragraph number reference).
Regarding Claim 1, Ko teaches an electrolyte comprising a first electrolyte layer facing a negative electrode (Paragraph 0096, “The second polymer electrolyte [was] placed on lithium”), and a second electrolyte layer present on the first electrolyte layer (Paragraph 0097, “The first polymer electrolyte [was] placed on the second polymer electrolyte”), wherein the first electrolyte layer has a higher ion conductivity than the second electrolyte layer (Table 1, where the taught second polymer electrolyte has a conductivity of 3*10-4 S/cm and the first polymer electrolyte has a conductivity of 1.3*10-4). 
Regarding Claim 2, Ko teaches the invention as described in Claim 1. Additionally, Ko teaches the equivalent of the first electrolyte, referred to as the second electrolyte by Ko having a conductivity of 3*10-4 S/cm, and the second electrolyte, referred to by Ko as the first electrolyte, having a conductivity of 1.3*10-4 S/cm. This anticipates the limitation of the first electrolyte layer having an ion conductivity of 10-5 S/cm to 10-2 S/cm, and the second electrolyte layer having an ion conductivity of 10-6 S/cm to 10-3 S/cm.
Regarding Claim 3, Ko teaches the invention as described in Claim 1. Additionally, Ko teaches the conductivities of the second electrolyte being 3*10-4 S/cm and the first electrolyte being 1.3*10-4 S/cm, which anticipates the claimed difference range of between 2 and 104 times, regardless of which conductivity it is applied to, as discussed above.
Regarding Claim 4, Ko teaches the invention as described in Claim 1. Additionally, Ko teaches that their invention comprises an all-solid-state battery (Abstract), anticipating the limitation that at least one of the first electrolyte layer and the second electrolyte layer is a semi-solid electrolyte or a solid electrolyte.
Regarding Claim 5, Ko teaches the invention as described in Claim 1. Additionally, Ko teaches that the thickness of preparation example 2, analogous to the instant application’s first electrolyte layer, has a thickness of 20 microns (Paragraph 0071, “20 µm of a polymer electrolyte membrane…”), anticipating the claimed first electrolyte thickness range of 0.1 microns to 20 microns. Additionally, Ko teaches that the thickness of preparation example 1, analogous to the instant application’s second electrolyte layer, has a thickness of 3 microns (Paragraph 0069, “3 µm of a polymer electrolyte membrane…”), anticipating the claimed second electrolyte’s thickness range of 0.1 microns to 50 microns.
Regarding Claim 10, Ko teaches the invention as described in Claim 1. Additionally, Ko teaches that the negative electrode of the expressed embodiment is a lithium based negative electrode (Paragraph 0096, “…placed on lithium”), anticipating the claimed limitation wherein the negative electrode is a lithium based negative electrode.
Regarding Claim 11, Ko teaches the invention as described in Claim 1. Additionally, Ko discloses that the electrolyte of their invention is directed towards being a component of a lithium secondary battery (Paragraph 0035, “The polymer electrolyte of the present invention…”), anticipating the claimed limitation that the electrolyte of Claim 1 is directed to being a component of a lithium secondary battery.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (WO 2017/074116 A1, with equivalent US PGPUB 20180159169 A1 used for paragraph number reference) as applied to claim 1 above, and further in view of Pan (US PGPUB 20180248189 A1).
Pan is an analogous art to the claimed invention, disclosing a layer to be applied to the active material layer of the cathode of a lithium ion battery (Abstract).
Regarding Claim 6, Ko teaches the invention as described in Claim 1. Where Ko teaches the structure of an electrolyte comprising a first electrolyte layer, and a second electrolyte layer present on the first electrolyte layer, Ko fails to teach the presence of a third electrolyte layer located on the second electrolyte layer. Here, Pan discloses the structure of a protective layer to be applied to a cathode active material (Abstract). Based on the definition of an electrolyte as any component that conducts and allows the transmission of ions through a battery, the cathode protective layer thereby qualifies as an electrolyte layer. Additionally, Pan discloses that the active material particles are coated with the previously specified protective polymer layer (Paragraph 0034, “…may be coated with or embraced by a conductive protective coating…”), which intercedes between the active material of the cathode and the electrolyte layer (Paragraph 0127, “This protective layer reduces or eliminates direct contact…”), thereby meeting the claimed limitation that the electrolyte layer be present on the second electrolyte layer, as the layers are in direct contact and are adjacent to each other.
One would be motivated to use Ko’s comparative example 3 in this combination of inventions. Ko’s comparative example 3 (Paragraphs 0095-0098), which anticipates the claimed limitation as previously discussed in regard to Claims 1-5, 10, and 11, is shown in Table 2 to both demonstrate an interfacial resistance on the same order of magnitude as Ko’s example 3 and an interfacial resistance significantly superior to comparative example 4 (Paragraph 0108, “…which is Comparative Example 3…”. Additionally, comparative example 3 demonstrates a clear benefit to applying a high conductivity electrolyte layer between the negative electrode and the lower conductivity electrolyte layer of the battery when compared to Ko’s comparative example 2 (Paragraphs 0092-0094). Ko teaches that comparative example 2, which contains a single electrolyte layer analogous to the high conductivity layer of comparative example 3, demonstrated interfacial resistance so high that the discharge capacity was not sufficiently expressed (Paragraph 108, “As shown in FIG. 4…”). The ability of comparative example 3 to express interfacial resistance of a magnitude comparable to the optimized example, in specifically representing a unique arrangement of high and low conductivity electrolyte layers, makes it an obvious selection to one ordinarily skilled in the art for further optimization and combination.
Further, one would be motivated to combine the cathode protective layer of Pan with the electrolyte of Ko. Pan discloses that the protective layer reduces or eliminates direct contact between the catalytic transition metal element and the electrolyte, while still being permeable to ions (Paragraph 0127, “This protective layer…”), thereby reducing degradation of the cathode material due to contact with the electrolyte. Additionally, Pan discloses that the high elasticity polymer that comprises the protective layer is capable of overcoming the rapid capacity decay problem commonly associated with a rechargeable lithium ion battery  (Paragraph 0015, “A high elasticity polymer that is capable of…”). Finally, Pan discloses that the application of the cathode protective layer allows for a significantly more stable cycling behavior during charge/discharge testing of their embodiment. Considering these benefits, one of ordinary skill in the art would therefore find it obvious to combine the cathode protective layer of Pan with the electrolyte of Ko.
Regarding Claim 7, Ko and Pan make obvious the invention of Claim 6. Further, Pan discloses that the ideal embodiment of the cathode protective layer have a conductivity preferably no less than 10-3 S/cm (Paragraph 0035, “…most preferably no less than 10-3 S/cm”). In comparison to the previously discussed embodiment of Ko, where the electrolyte analogous to the second electrolyte layer possesses a conductivity of 1.3*10-4 (Table 1, Preparation Example 1), the preferred embodiment of the cathode protective layer has a higher conductivity. Therefore, in combining the cathode protective layer of Pan with the electrolyte of Ko, the limitation that the one or more layers present on the second electrolyte layer, in this case being the cathode protective layer, have a higher ion conductivity than the second electrolyte layer is met.
Regarding Claim 8, Ko and Pan make obvious the invention of Claim 7. Pan further discloses a number of embodiments of the cathode protective layer, including Example 4, where the cathode protective layer comprises ETPTA and EGMEA (Paragraph 0125, “For preparation of this ETPTA…”. This composition is chemically distinct from the composition of the electrolyte disclosed by Pan, which comprise a mixture of PEO and LiFSI (Table 1). As these components are chemically distinct, the cathode protective layer, when located on the second electrolyte layer would meet the limitation of being a distinct third electrolyte layer.
Regarding Claim 9, Ko and Pan make obvious the invention of Claim 7. Pan further discloses that the active material particles are coated with the previously specified protective polymer layer (Paragraph 0034, “…may be coated with or embraced by a conductive protective coating…”), which intercedes between the active material of the cathode and the electrolyte layer (Paragraph 0127, “This protective layer reduces or eliminates direct contact…”), thereby meeting the claimed limitation that the electrolyte layer formed on the second electrolyte layer face the positive electrode (making use of the definitions of “formed on” and “facing” specified in the Claim interpretation section above). Pan further discloses the bounds of the conductivity for the cathode protective layer to be no less than 10-5 S/cm and up to 5*10-2 S/cm. This makes obvious the claimed limitation range of 10-5 S/cm to 10-2 S/cm to one ordinarily skilled in the art, absent evidence that the specifics of the claimed range is vital to the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W ESTES whose telephone number is (571)272-4820. The examiner can normally be reached Monday - Friday 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.W.E./Examiner, Art Unit 1725                                                                                                                                                                                                        
/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
December 15, 2022